Lauren Saks




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 8, 2014

                                     No. 04-13-00518-CV

                 Sandra Garza DAVIS f/k/a Sandra C. Saks and Landen Saks,
                                       Appellants

                                               v.

                                  Lauren Saks MERRIMAN,
                                          Appellee

                      From the Probate Court No 1, Bexar County, Texas
                               Trial Court No. 2011-PC-3466
                      Honorable Polly Jackson Spencer, Judge Presiding


                                        ORDER
Sitting: Sandee Bryan Marion, Justice
         Marialyn Barnard, Justice
         Rebeca C. Martinez, Justice

        This is an appeal from the trial court’s “Order Confirming Award of Arbitrator and Final
Judgment.” On February 13, 2014, the law firm of Heinrichs & De Gennaro filed a “First
Amended Motion to Intervene in the Appeal.” In the motion, the firm states it “has a significant
interest in the Judgment in that the Judgment grants the law firm an award of substantial
attorney’s fees against the Saks Family Trust a/k/a ATFL&L which may be affected by the
appeal.” “The law firm seeks, by way of this intervention, to protect its interest in the
Judgment.”

       On March 4, 2014, this court issued an order denying the motion to intervene. On March
11, 2014, the law firm filed a Motion to Reconsider Order Denying Intervention. Among the
arguments made by the law firm is that this court did not consider its virtual representation
argument that was made in a February 28, 2014, reply to appellants’ opposition to the motion to
intervene. We have now reviewed the reply and the motion to reconsider.

      After considering all arguments made by the law firm and appellants, we DENY the
Motion to Reconsider Order Denying Intervention.
                                              _________________________________
                                              Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of April, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court